                Case 2:20-cv-01606-BJR Document 61 Filed 02/15/21 Page 1 of 3




 1                                                                           The Honorable Barbara J. Rothstein
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                                  UNITED STATES DISTRICT COURT
13                                 WESTERN DISTRICT OF WASHINGTON
14                                           AT SEATTLE
15
16
17   TATIANA WESTBROOK, an individual;                           NO. 2:20-cv-01606 BJR
18   JAMES WESTBROOK, an individual;
19   HALO BEAUTY PARTNERS, LLC, a                                DEFENDANTS’ MOTION TO
20   Nevada Limited Liability Company,                           SHORTEN TIME ON MOTION FOR
21                                                               RULE 11 SANCTIONS
22                          Plaintiffs,
23
24            v.
25
26   KATIE JOY PAULSON, an individual;
27   WITHOUT A CRYSTAL BALL, LLC, a
28   Minnesota Limited Liability Company; and
29   DOES 1 through 100, inclusive,
30
31                          Defendants.
32
33
34
35
             Defendants respectfully request that the Court enter an order shortening time on their
36
37   Motion for Rule 11 Sanctions against Plaintiffs and their counsel. This motion will be based on
38
39   the same conduct that forms the basis for Defendants’ Motion for Sanctions Pursuant to 28
40
41   U.S.C. section 1927 and the Court’s Inherent Power (Dkt. 59).1 Rule 11 provides that a motion
42
43
44
        1
45        Docket 38-1 is a Declaration of Lori Ann Barnhart, a non-party witness. That declaration, procured and drafted
     by Plaintiffs’ counsel, is replete with demonstrable falsities. See Dkt. 43-1. However, Rule 11 does not apply to

     DEFENDANTS’ MOTION TO SHORTEN TIME ON                                    G O R DO N     600 University Street
     MOTION FOR RULE 11 SANCTIONS - 1                                           T IL DE N    Suite 2915
                                                                               THOMAS        Seattle, WA 98101
                                                                              C O R DE L L   206.467.6477
                Case 2:20-cv-01606-BJR Document 61 Filed 02/15/21 Page 2 of 3




 1   for sanctions brought thereunder generally “must not be filed or be presented to the court if the
 2
 3   challenged paper, claim, defense, contention, or denial is withdrawn or appropriately corrected
 4
     within 21 days after service or within another time the court sets.” Fed. R. Civ. P. 11(c)(2)
 5
 6   (emphasis added).
 7
 8           However, “[t]he rule contemplates situations in which it may be difficult or impossible to
 9
10   comply with the 21-day provision.” Neighbors Concerned About Yacht Club Expansion v.
11
     Grosse Point Yacht Club, 1999 WL 33656445 at *9 (E.D. Mich. May 26, 1999). Defendants
12
13   submit that this may be the situation here. Currently pending before the Court is Defendants’
14
15   Motion to Dismiss. Dkt. 17. The focus of that motion is Defendants’ challenge to the assertion
16
17   of personal jurisdiction over them (Defendants reside in Minnesota). Should the Court grant
18
     Defendants’ motion and dismiss this lawsuit with prejudice on personal jurisdiction grounds
19
20   before the expiration of the 21-day safe harbor, this Court will lose jurisdiction to consider
21
22   Defendants’ Rule 11 motion. Truesdell v. Southern Calif. Permanente Med. Group 293 F3d
23
24   1146, 1152 (9th Cir 2002).
25           Defendants submit that this result would be inequitable in that it would insulate Plaintiffs
26
27   and their counsel from responsibility for what Defendants believe are clear, demonstrable
28
29   violations of Rule 11. They respectfully request that the Court shorten the 21-day waiting period
30
31   to 8 days from the date of this filing, that is, February 23, 2021. Defendants have sent their draft
32   Motion for Rule 11 Sanctions to all Plaintiffs’ counsel via email on the date of this filing and will
33
34   also serve it by mail on February 16, 2021. The parties conferred regarding this motion to
35
36   shorten time and regarding the Rule 11 Motion on January 27, 2021.
37
38
39
40
41
42
43
44   non-party witnesses, and for reasons explained elsewhere, Defendants will not seek sanctions of any kind against
45   Ms. Barnhart. See id.


     DEFENDANTS’ MOTION TO SHORTEN TIME ON                                     G O R DO N     600 University Street
     MOTION FOR RULE 11 SANCTIONS - 2                                            T IL DE N    Suite 2915
                                                                                THOMAS        Seattle, WA 98101
                                                                               C O R DE L L   206.467.6477
            Case 2:20-cv-01606-BJR Document 61 Filed 02/15/21 Page 3 of 3




 1
 2
 3         DATED this 15th day of February, 2021.
 4
 5                                       GORDON TILDEN THOMAS & CORDELL LLP
 6                                       Attorneys for Defendants
 7
 8                                       By    s/ Michael P. Brown
 9                                            Michael P. Brown, WSBA #45618
10                                            600 University Street, Suite 2915
11                                            Seattle, Washington 98101
12                                            206.467.6477
13                                            mbrown@gordontilden.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     DEFENDANTS’ MOTION TO SHORTEN TIME ON                   G O R DO N     600 University Street
     MOTION FOR RULE 11 SANCTIONS - 3                          T IL DE N    Suite 2915
                                                              THOMAS        Seattle, WA 98101
                                                             C O R DE L L   206.467.6477
